                         Case 1-20-41439-nhl              Doc 1        Filed 03/09/20           Entered 03/09/20 14:37:46



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)                                                     Chapter       7
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Perfect Home Repairs, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  73 Truxton St
                                  Brooklyn, NY 11233-3344
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Kings                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 73 Truxton St Brooklyn, NY 11233-3344
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                         Case 1-20-41439-nhl                     Doc 1      Filed 03/09/20               Entered 03/09/20 14:37:46

Debtor    Perfect Home Repairs, Inc.                                                                    Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                  less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                  and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                  U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to proceed
                                                                  under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                  Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against the
     debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District   EDNY                            When                                    Case number
                                                District                                   When                                    Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                         Relationship
                                                District                                   When                                Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                       Case 1-20-41439-nhl                  Doc 1          Filed 03/09/20          Entered 03/09/20 14:37:46

Debtor   Perfect Home Repairs, Inc.                                                                Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                       Case 1-20-41439-nhl                   Doc 1         Filed 03/09/20                 Entered 03/09/20 14:37:46

Debtor    Perfect Home Repairs, Inc.                                                                      Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       March 9, 2020
                                                    MM / DD / YYYY


                              X   /s/ Gavino Palacios                                                            Gavino Palacios
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   President




18. Signature of attorney     X   /s/ Charles Wertman                                                              Date March 9, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Charles Wertman
                                  Printed name

                                  Law Offices of Charles Wertman, P.C.
                                  Firm name


                                  100 Merrick Rd Ste 304W
                                  Rockville Centre, NY 11570-4807
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (516) 284-0900                  Email address         charles@cwertmanlaw.com

                                  2593267
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                     Case 1-20-41439-nhl                   Doc 1         Filed 03/09/20            Entered 03/09/20 14:37:46




    Fill in this information to identify the case:

Debtor name       Perfect Home Repairs, Inc.

United States Bankruptcy Court for the:      EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       March 9, 2020                     X /s/ Gavino Palacios
                                                             Signature of individual signing on behalf of debtor

                                                              Gavino Palacios
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor
                           Case 1-20-41439-nhl                                    Doc 1              Filed 03/09/20                         Entered 03/09/20 14:37:46


            Fill in this information to identify the case:

 Debtor name            Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $          600,000.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $          600,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $          795,819.43


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             795,819.43




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1     Filed 03/09/20       Entered 03/09/20 14:37:46


           Fill in this information to identify the case:

 Debtor name        Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                          Check if this is an
                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    No.     Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                            debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    No.     Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

    No.     Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                       Doc 1      Filed 03/09/20         Entered 03/09/20 14:37:46


 Debtor         Perfect Home Repairs, Inc.                                                    Case number (If known)
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                 Nature and extent     Net book value of        Valuation method used   Current value of
            property                                    of debtor's           debtor's interest        for current value       debtor's interest
            Include street address or other             interest in           (Where available)
            description such as Assessor                property
            Parcel Number (APN), and type of
            property (for example, acreage,
            factory, warehouse, apartment or
            office building, if available.
            55.1. 73 Truxton St,
                    Brooklyn, NY
                    11233-3344
                    2 family home                           Fee Simple               $600,000.00                                         $600,000.00



 56.        Total of Part 9.                                                                                                          $600,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1     Filed 03/09/20       Entered 03/09/20 14:37:46


 Debtor         Perfect Home Repairs, Inc.                                                 Case number (If known)
                Name


     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property              page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                          Case 1-20-41439-nhl                             Doc 1            Filed 03/09/20                    Entered 03/09/20 14:37:46


 Debtor           Perfect Home Repairs, Inc.                                                                           Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                          $600,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                        $0.00       + 91b.              $600,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $600,000.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                          Case 1-20-41439-nhl                     Doc 1          Filed 03/09/20              Entered 03/09/20 14:37:46


           Fill in this information to identify the case:

 Debtor name          Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    MLB Sub I, LLC                                Describe debtor's property that is subject to a lien                $795,819.43               $600,000.00
        Creditor's Name                               73 Truxton St, Brooklyn, NY 11233-3344
        Knuckles, Komosinski &                        2 family home
        Manfro
        565 Taxter Rd
        Elmsford, NY 10523-2300
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.         $795,819.43

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                      Doc 1          Filed 03/09/20                   Entered 03/09/20 14:37:46


    Fill in this information to identify the case:

 Debtor name        Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             unknown           $0.00
           Internal Revenue Service                             Check all that apply.
           Centralized Insolvency Op                             Contingent
           PO Box 7346                                           Unliquidated
           Philadelphia, PA 19101-7346                           Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             unknown           $0.00
           NYC DEP                                              Check all that apply.
                                                                 Contingent
           5917 Junction Blvd                                    Unliquidated
           Elmhurst, NY 11373-5188                               Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                       G67417
                        Case 1-20-41439-nhl                     Doc 1          Filed 03/09/20                   Entered 03/09/20 14:37:46


 Debtor       Perfect Home Repairs, Inc.                                                                 Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                 unknown        $0.00
           NYC Dept of Finance                                  Check all that apply.
           DEPT OF SANITATION                                    Contingent
           345 Adams St Fl 3                                     Unliquidated
           Brooklyn, NY 11201-3719                               Disputed

           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.4       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                 unknown        $0.00
           NYC Water Board                                      Check all that apply.
                                                                 Contingent
           PO Box 739055                                         Unliquidated
           Elmhurst, NY 11373-9055                               Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.5       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                                 unknown        $0.00
           NYS Tax & Finance                                    Check all that apply.
           Bankruptcy Section                                    Contingent
           PO Box 5300                                           Unliquidated
           Albany, NY 12205-0300                                 Disputed

           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                               Contingent
                                                                               Unliquidated
           Date or dates debt was incurred                                     Disputed
           Last 4 digits of account number
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                     On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                        related creditor (if any) listed?            account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                        Case 1-20-41439-nhl                     Doc 1       Filed 03/09/20           Entered 03/09/20 14:37:46


 Debtor      Perfect Home Repairs, Inc.                                                         Case number (if known)
             Name

                                                                                                                Total of claim amounts
 5a. Total claims from Part 1                                                                     5a.       $                            0.00
 5b. Total claims from Part 2                                                                     5b.   +   $                            0.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                          5c.       $                              0.00




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                  Doc 1       Filed 03/09/20             Entered 03/09/20 14:37:46


           Fill in this information to identify the case:

 Debtor name        Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal    Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                  Doc 1   Filed 03/09/20           Entered 03/09/20 14:37:46


          Fill in this information to identify the case:

 Debtor name        Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
    2.1      George Grimes                    655 Classon Ave Apt 2                              MLB Sub I, LLC                  D          2.1
                                              Brooklyn, NY 11238-3226                                                             E/F
                                                                                                                                 G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46




           Fill in this information to identify the case:

 Debtor name        Perfect Home Repairs, Inc.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor       Perfect Home Repairs, Inc.                                                               Case number (if known)



      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
               Case title                                    Nature of case              Court or agency's name and                 Status of case
               Case number                                                               address
       7.1.    MNH SUB 1, LLC v. George                      foreclousure                Supreme Court Kings                         Pending
               Grimes et. al.                                                            County                                        On appeal
               509119/2014                                                               360 Adams St
                                                                                                                                       Concluded
                                                                                         Brooklyn, NY 11201-3707


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                  Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss                Value of property
       the loss occurred                                                                                                                                          lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor        Perfect Home Repairs, Inc.                                                              Case number (if known)



       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Law Offices of Charles
                 Wertman, P.C.
                 100 Merrick Rd Ste 304W
                 Rockville Centre, NY
                 11570-4807                                                                                                  6/10/2019                  $3,500.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Gavino Palacios


       11.2.     Law Offices of Charles
                 Wertman, P.C.
                 11 Sunrise Plz Ste 301
                 Valley Stream, NY 11580-6111                                                                                3/8/2020                   $3,835.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Gavino Palacios



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
                Who received transfer?                       Description of property transferred or                     Date transfer was         Total amount or
                Address                                      payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                 Address                                                                                                 Dates of occupancy
                                                                                                                         From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor      Perfect Home Repairs, Inc.                                                                Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor      Perfect Home Repairs, Inc.                                                                Case number (if known)




For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                           Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       Akiva Spitzer                                                                                                            2014 to present
                    74 Herrick Ave
                    Spring Valley, NY 10977-3866

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor      Perfect Home Repairs, Inc.                                                                Case number (if known)



    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       Akiva Spitzer
                    74 Herrick Ave
                    Spring Valley, NY 10977-3866

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Gavino Palacios                              73 Truxton St                                        presidient and sole                    100
                                                    Brooklyn, NY 11233-3344                              shareholder



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

                Name and address of recipient                 Amount of money or description and value of               Dates              Reason for providing
                                                              property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                     Doc 1        Filed 03/09/20              Entered 03/09/20 14:37:46

 Debtor      Perfect Home Repairs, Inc.                                                                Case number (if known)




    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        March 9, 2020

 /s/ Gavino Palacios                                                  Gavino Palacios
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                  Doc 1     Filed 03/09/20           Entered 03/09/20 14:37:46


B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                     Eastern District of New York, Brooklyn Division
 In re       Perfect Home Repairs, Inc.                                                                      Case No.
                                                                             Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                    3,835.00
             Prior to the filing of this statement I have received                                       $                    3,835.00
             Balance Due                                                                                 $                        0.00

2.     The source of the compensation paid to me was:
              Debtor                  Other (specify):    Gavino Palacios principal of debtor

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Negotiations with secured creditors to reduce market value; exemption planning; preparation and filing of
               motions pursuant to 11 USC 522(f) (2) (A) for avoidance of liens; representation of debtors in any
               dischargability actions, judicial lien avoidances, relief from stay actions or any other adversary proceeding.
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 9, 2020                                                           /s/ Charles Wertman
     Date                                                                    Charles Wertman
                                                                             Signature of Attorney
                                                                             Law Offices of Charles Wertman, P.C.

                                                                             100 Merrick Rd Ste 304W
                                                                             Rockville Centre, NY 11570-4807
                                                                             (516) 284-0900
                                                                             charles@cwertmanlaw.com
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 1-20-41439-nhl                    Doc 1         Filed 03/09/20              Entered 03/09/20 14:37:46


                                                               United States Bankruptcy Court
                                                     Eastern District of New York, Brooklyn Division
 In re      Perfect Home Repairs, Inc.                                                                                Case No.
                                                                                    Debtor(s)                         Chapter         7

                                                       LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                        Security Class Number of Securities                              Kind of Interest
 business of holder
 Gavino Palacios                                                Common                 100
 73 Truxton St                                                  Stockholder
 Brooklyn, NY 11233-3344


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 9, 2020                                                          Signature /s/ Gavino Palacios
                                                                                             Gavino Palacios

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                                                                   Case 1-20-41439-nhl            Doc 1    Filed 03/09/20      Entered 03/09/20 14:37:46


                                                                                                              United States Bankruptcy Court
                                                                                                       Eastern District of New York, Brooklyn Division

                                                                   IN RE:                                                                                Case No.
                                                                   Perfect Home Repairs, Inc.                                                            Chapter 7
                                                                                                          Debtor(s)

                                                                                                         VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of creditors) is true and
                                                                   correct to the best of their knowledge.


                                                                   Date: March 9, 2020                          /s/ Gavino Palacios
                                                                                                                Debtor



                                                                                                                Joint Debtor


                                                                                                                /s/ Charles Wertman
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                Attorney for Debtor
Case 1-20-41439-nhl   Doc 1   Filed 03/09/20   Entered 03/09/20 14:37:46




George Grimes
655 Classon Ave Apt 2
Brooklyn, NY 11238-3226


Internal Revenue Service
Centralized Insolvency Op
PO Box 7346
Philadelphia, PA 19101-7346


MLB Sub I, LLC
Knuckles, Komosinski & Manfro
565 Taxter Rd
Elmsford, NY 10523-2300


NYC DEP
5917 Junction Blvd
Elmhurst, NY 11373-5188


NYC Dept of Finance
DEPT OF SANITATION
345 Adams St Fl 3
Brooklyn, NY 11201-3719


NYC Water Board
PO Box 739055
Elmhurst, NY 11373-9055
Case 1-20-41439-nhl   Doc 1   Filed 03/09/20   Entered 03/09/20 14:37:46




NYS Tax & Finance
Bankruptcy Section
PO Box 5300
Albany, NY 12205-0300
                 Case 1-20-41439-nhl            Doc 1       Filed 03/09/20        Entered 03/09/20 14:37:46
FORM 7007.1-1 (10/07)

                                                United States Bankruptcy Court
                                         Eastern District of New York, Brooklyn Division


  IN RE:                                                                          Case No.
  Perfect Home Repairs, Inc.                                                      Chapter        7
                                   Debtor(s)


                                         CORPORATE OWNERSHIP STATEMENT

        Pursuant to Bankruptcy Rules 1007(a) and Bankruptcy Rule 7007.1, and Local Rules
1007-1, 2003-2, 7007.1-1 and 9014-1(B),

                 _______Perfect Home Repairs, Inc., a
                                [Name of Corporate Party]

                          (check one):
                          [X] Corporate Debtor

                          [ ] Party to an adversary proceeding

                          [ ] Party to a contested matter

                          [ ] Member of committee of creditors

makes the following disclosure(s):

All corporations, other than a governmental unit, that directly or indirectly own ten percent
(10%) or more of any class of the corporation's equity interests are listed below:
                  _________________________________________________
                  _________________________________________________
                  _________________________________________________
                  _________________________________________________
OR

[X ]    There are no entities that directly or indirectly own 10% or more of any class of the
        corporation's equity interest.

        Dated this 9th day of March, 2020.

                                                                         /s/ Charles Wertman
                                                                         Attorney Name, OBA #2593267
                                                                         [Address/Telephone/Fax/Email]
                                                                         Charles Wertman
                                                                         100 Merrick Rd Ste 304W
                                                                         Rockville Centre, NY 11570-4807
                                                                         Phone: (516) 284-0900 Fax:
                                                                         charles@cwertmanlaw.com
                                                                         Attorney for Perfect Home Repairs, Inc.
          Case 1-20-41439-nhl                Doc 1       Filed 03/09/20           Entered 03/09/20 14:37:46




                                  ​
                                  UNITED STATES BANKRUPTCY COURT
                                 Eastern District of New York, Brooklyn Division
                                             www.nyeb.uscourts.gov


                                     STATEMENT PURSUANT TO LOCAL
                                        BANKRUPTCY RULE 1073-2(b)


 DEBTOR(S): Perfect Home Repairs, Inc.                                            CASE NO.: _______


         Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following
disclosure concerning Related Cases, to the petitioners best knowledge, information and belief:


[NOTE: Cases shall be deemed “Related Cases”for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the
earlier case was pending at any time within eight years before the filing of the new petition, and the debtors in such cases:
(i) are the same; (ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners
in the same partnership; (v) are a partnership and one or more of its general partners; (vi) are partnerships which share
one or more common general partners; or (vii) have, or within 180 days of the commencement of either of the Related Cases
had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]


[ ] NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
[X ] THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.:__19-43647_____ JUDGE:__Nancy Hershey Lord ________ DISTRICT/DIVISION:_____EDNY_________________
CASE STILL PENDING (Y/N):__N___ [If closed] Date of closing:_______December 30, 2019_________
CURRENT STATUS OF RELATED CASE:_______Dismissed___________________________________________________________
                                                   (Discharged/awaiting discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):______same debtor_________________________________
REAL PROPERTY LISTED IN DEBTORS SCHEDULE “A”(“REAL PROPERTY”) WHICH WAS ALSO LISTED IN
SCHEDULE “A”OF RELATED CASE:____73 Truxton Street, Brooklyn,
NY_______________________________________________
_________________________________________________________________________________________________________



2. CASE NO.:___________________ JUDGE:_____________________ DISTRICT/DIVISION:_________________________
CASE STILL PENDING (Y/N):_____ [If closed] Date of closing:________________
CURRENT STATUS OF RELATED CASE:_____________________________________________________________________
                                                      (Discharged/awaiting discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):_____________________________________________
REAL PROPERTY LISTED IN DEBTORS SCHEDULE “A”(“REAL PROPERTY”) WHICH WAS ALSO LISTED
IN SCHEDULE “A”OF RELATED CASE:_____________________________________________________________________
_________________________________________________________________________________________________________




                                                                 (OVER)
             Case 1-20-41439-nhl              Doc 1       Filed 03/09/20          Entered 03/09/20 14:37:46




 DISCLOSURE OF RELATED CASES (contd)


 3. CASE NO.:____________________ JUDGE:_____________________ DISTRICT/DIVISION:________________________
 CASE STILL PENDING (Y/N):_____ [If closed] Date of closing:________________
 CURRENT STATUS OF RELATED CASE:___________________________________________________________________
                                                     (Discharged/awaiting discharge, confirmed, dismissed, etc.)
 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):__________________________________________
 REAL PROPERTY LISTED IN DEBTORS SCHEDULE “A”(“REAL PROPERTY”) WHICH WAS ALSO LISTED
 IN SCHEDULE “A”OF RELATED CASE:__________________________________________________________________
 ________________________________________________________________________________________________________


 NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
 may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


 TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:
 I am admitted to practice in the Eastern District of New York (Y/N):_____


 CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):
 I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any
 time, except as indicated elsewhere on this form.


/s/ Charles Wertman                                                  /s/ Gavino Palacios
Signature of Debtor's Attorney                                       Signature of Pro Se Debtor/Petitioner

                                                                     73 Truxton St
                                                                     Mailing Address of Debtor/Petitioner

                                                                     Brooklyn,NY,11233-3344
                                                                     City, State, Zip Code



                                                                     Email Address



                                                                     Area Code and Telephone Number

 Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
 or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a
 trustee or the dismissal of the case with prejudice.


 NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
 otherwise result.




 USBC - 17                                                                                                                      Rev 09/15/11
